DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0015], line 7, it appears that “lip portion 45” should be ---lip portion 55---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraoka et al (CN104686464A).


    PNG
    media_image1.png
    601
    586
    media_image1.png
    Greyscale

Figure 3 (partial)

With respect to claim 1, Hiraoka et al disclose a seal member (see annotated figure 3, above) for use in a spinning fishing reel 100, the seal member comprising: a main body portion (unnumbered) secured in place within the fishing reel; and a first lip portion (see annotated figure 3, above) extending inwardly (see annotated figure 3, above; “inward” direction is direction towards reel body 1) and making contact with at least one component of the fishing reel in an axial direction of the fishing reel (see annotated figure 3, above; first lip portion makes contact with a reel component in inward direction).

With respect to claim 2, Hiraoka et al disclose the seal member of claim 1, wherein the seal member includes a second lip portion (see annotated figure 3, above) extending inwardly and making contact with at least one other component 2 of the fishing reel in a radial direction.

With respect to claim 3, Hiraoka et al disclose the seal member of claim 1, wherein the at least one component of the fishing reel includes a bushing (element labeled “reel component” in annotated figure 3, above) of the spinning fishing reel, such that the first lip portion is in contact with the bushing (see annotated figure 3, above).


Claim(s) 5, 7, 8, 11, 13, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ochiai (U.S. Patent Application Publication no. US2013/0206889A1).

With respect to claim 5, Ochiai discloses a spinning fishing reel (“spinning reel”), the spinning fishing reel including: a main shaft 15; a pinion 12 surrounding the main shaft; a rotor 3 non-rotatably mounted to the pinion; a bushing 33a  that rotates about the shaft with the pinion when the reel is in use; a ball bearing assembly 14a adjacent to the bushing to facilitate rotation of the bushing; and a seal member 70 positioned axially adjacent the bushing, the seal member including a main body portion 71 and a first lip portion 72 protruding radially inward from the main body portion.

With respect to claim 7, Ochiai discloses the spinning fishing reel of claim 5, wherein the seal member is made of at least one of silicone and rubber (see para. [0040]).

With respect to claim 8, Ochiai discloses the spinning fishing reel of claim 5, wherein the seal member includes a second lip portion 73 extending inwardly.

With respect to claim 11, Ochiai discloses the spinning fishing reel of claim 5, wherein the seal member 70 applies an axial force (via lip portion 76) to the bushing 33a.

With respect to claim 13, Ochiai discloses a spinning fishing reel (“spinning reel”), the spinning fishing reel including: a main shaft 15; a pinion 12 surrounding the main shaft; a rotor 3 non-rotatably mounted to the pinion; a bushing 33a that rotates about the shaft with the pinion when the reel is in use; and a seal member 70 positioned above the bushing, the seal member including a main body portion 71 and a lip portion (72 or 73), protruding radially inward from the main body portion.

With respect to claim 15, Ochiai discloses the spinning fishing reel of claim 13, wherein the seal member is made of at least one of silicone and rubber (see para [0040]).

With respect to claim 16, Ochiai discloses the spinning fishing reel of claim 13, wherein the seal member includes an arm member (in figure 4, portion of seal member 70 between main body 71 and lip portion 76) extending inwardly.

With respect to claim 19, Ochiai discloses the spinning fishing reel of claim 13, wherein the seal member applies an axial force (via lip portion 76) to the bushing 33a.

Allowable Subject Matter
Claims 4, 6, 9, 10, 12, 14, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the at least one other component of the fishing reel is a rotor, such that the second lip portion is in contact with the rotor.

Claim 6 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including an opening formed between the rotor and the ball bearing assembly; a cover placed over the opening; and wherein the main body portion of the seal member is assembled into the spinning fishing reel such that it is held in place by a contact surface of the bushing and the cover.

Claim 9 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the first lip portion is in contact with the bushing.

Claim 10 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the second lip portion is in contact with the rotor.

Claim 12 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the second lip portion applies a radial force to the rotor.

Claim 14 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the main body portion of the seal member is assembled into the spinning fishing reel such that it is held in place by a contact surface of the bushing.

Claim 17 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the lip portion is in contact with the bushing.

Claim 18 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the arm member is in contact with the rotor.

Claim 20 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the arm member applies a radial force to the rotor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ochiai, Yasuda and Ahmad et al disclose fishing reels with seal members in various parts of the reels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/